Motion to dismiss appeal granted, by default, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.
*867MEMORANDA, Third Dept, July, 1960 867 97 In the Matter of the Claim of Anthony Masoiulli, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent. 98 In the Matter of the Claim of Lucille F. Scheinberg, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent. 99 In the Matter of the Claim of Herman D. Schneider, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent. 100 In the Matter of the Claim of Agnes E. Kerdasha, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent. 101 In the Matter of the Claim of Herbert E. Ewing, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent. 102 In the Matter of the Claim of John J. Pergolizzi, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent. 103 In the Matter of the Claim of Maddalena Sorrenti, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent. 104 Martha Selig, Claimant-Respondent, v. State of Hew York, Appellant. (Claim Ho. 34263.) Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.